Citation Nr: 1117771	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the residuals of a traumatic brain injury (TBI).  

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for the residuals of a right knee injury.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  These claims were previously remanded by the Board in April 2010 for additional evidentiary development.  

During the pendency of this appeal, the RO issued a rating decision in December 2010 granting service connection for the residuals of a TBI.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran's TBI claim originally included entitlement to a number of disorders, including night sweats, memory loss, a thinking and personality relationship disorder, short term memory loss, an inability to stay focused, the hearing of voices, bipolar disorder, schizophrenia, effective psychotic tendencies, amnesia and migraine headaches.  The RO considered the Veteran's subjective complaints of headaches, sleep problems, memory impairment, and difficulty concentrating when assigning a disability rating in December 2010.  However, the Veteran's claims of entitlement to service connection for specific psychiatric disorders and corresponding symptomatology have yet to be adjudicated, and as such, the Board is treating these as a separate issue remaining on appeal.  While the Veteran has indicated that he is seeking service connection for a number of different psychiatric disorders and symptoms, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of entitlement to service connection for a psychiatric disorder.  The issue is thus restated on the title page of this decision.  

The issue of entitlement to service connection for a foot disorder was previously referred to the Agency of Original Jurisdiction (AOJ) by the Board in its April 2010 remand.  However, the record does not reflect that any action has been taken on this claim.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disorder

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Specifically, the Veteran has alleged that his psychiatric symptoms arose as a result of an in-service head injury.  Regrettably, additional evidentiary development is necessary before appellate review may proceed on this issue.  

The Veteran was afforded a VA mental examination in September 2010.  The examiner concluded that the Veteran had symptoms that were consistent with major depression.  However, the examination report notes that a medical opinion was not requested, and the examiner indicated that it was not possible at this time to determine whether the Veteran's psychiatric symptoms were a direct result of the Veteran's reported brain injuries.  

The Veteran was also afforded a separate VA examination at this time for TBI.  The examiner noted that the Veteran may suffer from cognitive impairment as a result of his service-connected TBI.  However, the examiner indicated that it was not possible to determine the true nature of any cognitive impairment because the Veteran appeared to be exaggerating his symptomatology in an attempt to appear more disabled than he was.  The Veteran indicated in a February 2011 statement that he was not "faking" his symptomatology during his recent VA examination.  Therefore, the Veteran should be afforded another opportunity to appear for a VA examination in which a thorough opinion regarding the etiology of the Veteran's psychiatric symptomatology is provided.  

The Board also notes that a January 2009 VA examiner concluded that it was less likely than not that the Veteran's head injury was contributing to his current disability.  A November 2003 private psychiatric record also notes that the Veteran noticed a drastic change in his personality following a post-service gunshot wound to the head.  However, the record also contains a number of private psychiatric records diagnosing the Veteran with a psychiatric condition secondary to a closed head injury.  In-service treatment records from August 1982 also note mental status changes following the Veteran's motorcycle accident.  Therefore, in light of the contradictory medical evidence of record, it is imperative that a competent medical opinion be provided in this case.  

The Veteran has also requested on a number of occasions that his Social Security Administration (SSA) records be obtained and incorporated into the claims file.  A review of the Veteran's claims file does not reflect that this has been attempted.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Neck Disorder

The Veteran contends that he is entitled to service connection for a cervical spine disability.  Specifically, the Veteran contends that he injured his neck in a motor vehicle accident during active duty and that his neck has hurt since this time.  However, additional evidentiary development is necessary on this issue before appellate review may proceed.   

The Veteran was afforded a VA examination of the neck in September 2010.  The examiner noted that the Veteran reported injuring his cervical spine in 1981 during a motor vehicle accident.  The examiner diagnosed the Veteran with arthritis of the cervical spine and subsequently opined that it was less likely as not that this cervical spine disability was related to military service.  In support of this opinion, the examiner indicated that there was no injury to the neck noted during service.  No other rationale was provided and the Veteran's lay testimony of continuity of symptomatology was not discussed.  

Where a veteran alleges continuity of symptomatology since service, that lay evidence cannot be found to lack credibility merely because there is a lack of medical evidence documenting such continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In the present case, the Veteran is certainly competent to testify to injuring his neck in service and suffering from neck pain since this time.  Therefore, his claim should be returned to the September 2010 VA examiner to provide an addendum to the September 2010 opinion that fully takes into consideration the Veteran's lay statements regarding in-service neck pain and continuity of symptomatology.  

Right Knee Disorder

The Veteran contends that he is entitled to service connection for a right knee disorder.  Specifically, the Veteran contends that he injured his right knee in a motor vehicle accident during active duty and that his knee has hurt since this time.  However, additional evidentiary development is necessary on this issue before appellate review may proceed.   

The Veteran was afforded a VA examination of the knee in September 2010.  The Veteran reported that his right knee was injured when he was a passenger on a motorcycle and he was struck by a car on the right side.  The examiner diagnosed the Veteran with mild tricompartmental osteoarthritis of the right knee.  The examiner subsequently opined that it was less likely as not that the Veteran's current right knee disability was related to military service.  In support of this opinion, the examiner indicated that there was no injury to the right knee noted during service.  No discussion of the Veteran's lay testimony of in-service injury or chronicity of symptomatology was provided at this time.  

In a statement dated July 2007, the Veteran indicated that his right knee had always bothered him since military service.  As already noted, where a veteran alleges continuity of symptomatology since service, that lay evidence cannot be found to lack credibility merely because there is a lack of medical evidence documenting such continuity.  Buchanan, 451 F.3d at 1331.  In the present case, the Veteran is competent to testify to chronic right knee pain since military service.  Therefore, his claim should be returned to the September 2010 VA examiner to provide an addendum to the September 2010 opinion that fully takes into consideration the Veteran's lay statements regarding in-service right knee pain and continuity of symptomatology.  

TDIU

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  However, since a number of pending service connection claims have yet to be decided, the Board finds that the claim of entitlement to TDIU benefits is inextricably intertwined with the issue with the remaining issues currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA disability benefits, and any medical records relied on in connection with that claim, should be obtained from SSA and associated with the claims file.  All reasonable efforts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be scheduled for a new VA examination with an appropriate specialist regarding his claimed psychiatric disabilities/symptomatology.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to determine whether the Veteran suffers from any psychiatric disability-(ies).  If so, the examiner is asked to opine as to whether it is at least as likely as not that any diagnosed psychiatric disability manifested during, or as a result of, active military service, to include as secondary to the Veteran's TBI for which service connection has already been established.  

The examiner should also offer an opinion as to whether his or her findings support a diagnosis of multi-infarct dementia associated with brain trauma.

A complete rationale for any opinion offered must be provided and the examiner must take into consideration the lay statements provided by the Veteran in support of his claim.  If an opinion cannot be reached without resort to speculation, the examiner should discuss in detail why this is the case.  

3.  Finally, the Veteran's claims file should be returned to the September 2010 VA examiner, assuming that this examiner is still available, so that an addendum to the September 2010 opinion may be provided.  Specifically, the examiner or another examiner should opine as to whether it is at least as likely as not that the Veteran's neck disorder and/or right knee disorder manifested during active military service, taking into consideration the Veteran's lay statements regarding in-service neck pain and right knee pain, and his statements regarding continuity of symptomatology.  If a new examiner is responding to this request and finds it necessary to conduct a new examination of the Veteran in order do so, arrangements should be made to schedule such additional examination.

A complete rationale for any opinion offered must be provided.  If an opinion cannot be reached without resort to speculation, the examiner should discuss in detail why this is the case.  

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



